


117 HR 4216 IH: To direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Clarence Thomas to be obtained by the Joint Committee on the Library.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4216
IN THE HOUSE OF REPRESENTATIVES

June 29, 2021
Mr. Steil (for himself, Mr. Rodney Davis of Illinois, Mr. Loudermilk, Mr. Grothman, Mr. Johnson of South Dakota, Ms. Stefanik, Mr. Wilson of South Carolina, Ms. Tenney, Mrs. Wagner, Mr. Donalds, Mr. Tiffany, Mr. Fitzgerald, Mr. Gallagher, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on House Administration

A BILL
To direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Clarence Thomas to be obtained by the Joint Committee on the Library.


1.Replacement of bust of Roger Brooke Taney with bust of Clarence Thomas
(a)Removal of bust of Roger Brooke TaneyNot later than 45 days after the date of the enactment of this Act, the Joint Committee on the Library shall remove the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol. (b)Replacement with bust of Clarence Thomas (1)Obtaining bustNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a bust of Clarence Thomas, under such terms and conditions as the Joint Committee considers appropriate, consistent with applicable law.
(2)PlacementThe Joint Committee on the Library shall place the bust obtained under paragraph (1) in the location in the Old Supreme Court Chamber of the United States Capitol where the bust of Roger Brooke Taney was located prior to removal by the Architect of the Capitol under subsection (a).  